Citation Nr: 1229412	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to special monthly compensation (SMC ) based on the need for regular aid and attendance of another person or on account of being housebound.

2. Entitlement to service connection for brain hematoma with fluid.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran had active service from October 1944 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified before the undersigned at a video conference hearing before the undersigned; a transcript of that hearing is of record. 

During his hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder and adjustment disorder with depressed mood as well as entitlement to increased ratings for service-connected bilateral knee disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The service connection for brain hematoma with fluid is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance of another person.  He requires assistance with mobility, dressing, bathing, and toileting, and requires regular care or assistance against dangers in his daily environment.


CONCLUSION OF LAW

The criteria for SMC based upon the need for regular aid and attendance of another person have been met. 38 U.S.C.A. §§ 1114(l), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.351, 3.352 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting the claim for SMC based on the need for regular aid and attendance of another person, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Legal Criteria

SMC at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, a veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a). 
The particular personal functions which a veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that a veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

A veteran must be unable to perform one of the enumerated disabling conditions, but a veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

In order for a veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000). 

SMC is also payable, under 38 U.S.C.A. 1114(s), where a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. 
§ 3.350(i)(2) (2011). 

Housebound benefits granted on the basis of being substantially confined to the home, means inability to leave to earn a living.  The law and regulation providing housebound benefits are intended to provide additional compensation for veterans who are unable to overcome their particular disabilities and leave the house in order to earn an income as opposed to an inability to leave the house at all.  Hartness v. Nicholson, 20 Vet. App. 216 (2006).

The relevant focus for adjudicating an increased rating claim, including SMC, is on the evidence concerning the state of the Veteran's disabilities from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



III.  Factual Background & Analysis

The Veteran has been granted service connected for left knee internal derangement with total knee replacement, rated at 50 percent disabling and right knee severe degenerative joint disease status post total knee replacement, rated as 30 percent disabling.    

The Veteran contends that he needs aid and attendance because he is no longer mobile.  He cannot walk or tend to the necessary daily living skills.  He reported that he stays either in a special chair or a hospital bed and has healthcare professionals stay with him at his home 24 hours a day, seven days a week.  He requires assistance during transfers, such as getting to and from his chair to his bed or the bathroom and getting on and off of the commode as well as in and out of the shower.  He is not able to stand for any length of time, is not able to use a walker, and cannot take any steps.  He has instability and frequently falls down.  He indicates that his knees are directly related to him not being able to take care of himself.  He can feed himself, but cannot cook his own food and is housebound.  He needs help to attend to his personal hygiene, dressing, undressing, and using the bathroom.  See November 2010 Notice of Disagreement and June 2012 hearing transcript.

In a January 2011 statement, the Veteran's son reported that the Veteran was totally disabled and bedfast due to injuries he suffered from in World War II (his knees).  He stated that the Veteran's knees had been replaced multiple times and he needed aid and attendance.  During the June 2010 video conference hearing, the Veteran's son reported that in the last year, due to the instability in the knee, his dad fell 26 times, 20 of which 911 was called to come and get him up.  His dad was housebound and used special equipment in the bathroom (it was handicap accessible).  The Veteran's son reported that he had a Master's in mental health counseling and another degree in Anatomy and Physiology.   

In a June 2012 statement, the Veteran's son clarified that he received a Bachelor of Science (B.S.) degree in Anatomy and Physiology in 1977, which was equivalent to a degree in Sports Medicine by today's standards.  In 1982, he received a B.S. and a Master of Arts (MA) in Mental Health Counseling.  

Both VA and private treatment records reflect that the Veteran has bilateral knee problems, frequently falls, and is unable to walk.  

Treatment records from the Louisville VAMC included June 2009 records that noted that the Veteran's falls could be multi-factorial, including as secondary to his bilateral knee problems.  A February 2011 VA treatment record noted the Veteran and his son's reports of being housebound and requiring assistance with all daily self-care tasks.  

January 2010 correspondence from Dr. H.B.S. noted that it was difficult to say whether or not some of the Veteran's balance issues were related to his chronic back pain and knee problems versus neurologic.  

February 2010 treatment records from Frazier Rehab Institute noted that with occupational and physical therapy, among other things, the Veteran needed hands on assist with bathing, supervision and minimal cues for toileting, and hands-on assist for shower transfer.  

An April 2010 treatment record from Dr. H.H. reported that that Veteran fell into the bathroom drywall while walking with a walker.  In July 2010, Dr. H.H. noted that the Veteran had complaints of his knees giving out.  

On May 2010 "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance" report, Dr. H.O. noted the Veteran's various diagnoses, including degenerative joint disease.  Dr. H.O. reported that the Veteran was confined to his bed for 20 hours out of the day.  He was unable to feed himself and prepare his own meals.  He needed assistance in bathing and tending to other hygiene needs.  He remained seated in a wheelchair most of the time and needed help with any mobility.  He could walk at times with physical help.  He could only leave the home with physical help to medical facilities.  

In May 2010 correspondence, Dr. H.O. reported that due to his age and severe immobility, the Veteran needed assistance though Veterans Respite Aid Program.  Dr. H.O. stated that the Veteran has had several instances where he fell, which resulted in hospitalizations for his injuries.  He could no longer be mobile without assistance and his wife was not able to provide this to him due to her age and weakness.  

Treatment records from Jewish Hospital reflected that the Veteran suffered a subdural hematoma as a result of his fall in the bathroom.  A July 2010 record showed that the Veteran still had mobility issues, but that it was not due to problems with balance or coordination.  Rather, it was reported that the Veteran had multiple knee operations, had orthopedic knee problems, and his knees buckled on him spontaneously.  He usually would get pain in the knee and then would fall.  This even happened once during hospitalization.   

On August 2010 VA examination, the examiner noted a history of multifactorial weakness, including bilateral weak knees.  The examiner reported that the Veteran had multiple problems with activities of daily living.  He was unable to do household chores and must have help while bathing and dressing.  He did not leave the house much.  The examiner opined that given the lack of documentation of left or right knee instability, prior bone scans of the knees, and left knee X-ray without evidence of loosening of prosthesis, it seemed less likely than not that the Veteran's falls were due to his service-connected knee conditions.  The examiner added that the falls were likely multi-factorial in etiology, including as due to neurologic issues with prior stroke and atrophy of the brain on CT, L-spine degeneration with  previous infusion, neuropathy, polypharmacy, and possible other progressive neurologic condition.  

August 2010 VA treatment records noted impairment in mobility and bilateral knee pain.  The Veteran used a wheelchair but at times forgot that his knees did not function properly and would attempt to stand, which would result in potential falls.  The Veteran reported that he was not able to be left alone due to fear of falling.  An October 2010 record reported that the as per the Veteran and his son, the Veteran falls 2-3 times per week, but since his family has restricted his mobility and monitor his activities more closely, he fell once in 14 days and had 9-10 near falls.  He could fall at any time due to his legs getting weak and giving away.  He had a walker with wheels, dolomite, and a wheelchair.  His falls resulted in superficial injuries, fractures, calling EMS and going to the ER.  Depending on the available help and support, he needed help with recovery and EMS was called sometimes for recovery.  

A September 2010 treatment record from Commonwealth Neurological Specialists noted that the Veteran continued to have problem with his knees and that this was the reason he had trouble with ambulation.    

In December 2010, Dr. R.B.C. reported that the Veteran was under his care for multiple problems, including multiple joint replacements.  Dr. R.B.C. stated that the Veteran's condition was deteriorating rapidly and that he required around the clock care.  

Treatment records from Dr. R.B.C. dated in November 2010 and January 2011 reflect that a hospital bed and bedside commode were recommended for the Veteran due to multiple problems, including degenerative joint disease with multiple joint replacements.  

Overall, the evidence reflects that the Veteran is in need of regular aid and attendance due to his service-connected disabilities.  Although the examiner who conducted the August 2010 VA examination opined that it seemed less likely than not that the Veteran's falls were due to his service-connected knee conditions, the examiner did not address any manifestations of the Veteran's service-connected bilateral knee disabilities and the affects on his activities of daily living, including, but not limited to, the ability to dress, undress, attend to the wants of nature, feed or cook for himself, assistance with transfers, or any physical incapacity that required care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  In other words, the examiner did not comment on whether the Veteran's service-connected bilateral knee disabilities required a need for regular aid and attendances.  Therefore, the opinion is inadequate and entitled to little, if any, probative weight.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

While mindful of the Veteran's layman status, the Board nevertheless finds that he is competent to report symptoms, such as bilateral knee pain and weakness, which are within the realm of his personal experience.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Veteran reported that he was unable to cook for himself; needed assistance with any mobilization; and required assistance to get from the chair and/or bed to get to the handicap bathroom; get on and off of the commode; and to take a shower.  He was not able to stand for any length of time; was not able to use a walker; and could not take any steps.  He needed help to attend to his personal hygiene, dressing, and undressing.  The Board considers the Veteran's statements and his testimony to be credible as they are internally consistent and in concert with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that, as a finder of fact, the Board may consider internal inconsistency, facial plausibility, consistency with other evidence, and demeanor when weighing lay statements and hearing testimony).  

The Veteran's lay accounts have been corroborated by Dr. H.O. on May 2010 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, as well as the Veteran's son who attested to the Veteran's need for aid with day-to-day living activities.  The Board is cognizant that the Veteran's son is not a licensed physician.  Nevertheless, he is competent, in his capacity as a Mental Health Counselor with a B.S. in Anatomy and Physiology and a M.A. in Mental Health Counseling to bear witness to the severity of the Veteran's overall service-connected knee disabilities and their effect on the Veteran's ability to meet his daily needs.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, his assertions in this regard are considered credible in the absence of competent probative contradictory evidence.  Caluza, 7 Vet. App. at 511.

Moreover, the Board finds that the Veteran has provided an unwavering account of severe physical impairment as it relates to his bilateral knees, which is lent additional credence by the medical evidence.  As noted above, the Veteran's medical records signal that the Veteran's bilateral knees were deteriorating and as a result he required assistance with any mobilization, bathing, toileting, dressing, and transfers.  This adds to the overall plausibility of the Veteran's claim.

At the very least, the evidence is in relative equipoise as to whether the Veteran is in need of the regular aid and attendance of another person due to his service-connected bilateral knee disabilities.  Resolving all reasonable doubt in his favor, the Board concludes that the criteria for SMC on the basis of the need for aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107(b); 38 C.F.R. §§ 3.351, 3.352. 

SMC at the aid and attendance rate is a greater benefit than the housebound benefit. 38 U.S.C.A. § 1114(l), (s).  The claim for SMC on account of being housebound arose at the same time as the claim for SMC based on the need for regular aid and attendance.  Hence, the grant of SMC at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot.


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.


REMAND

An October 2010 rating decision denied entitlement to SMC based on aid and attendance/being housebound as well as service connection for brain hematoma with fluid.  

On his November 2010 Notice of Disagreement, the Veteran reported that he was appealing the decision to deny him aid and attendance.  He also indicated that the hematoma was a manifestation of his knee symptomatology.  He stated that had his knees not gone out, he would have never fallen in the first place and received fluid under his skull.  The RO subsequently issued a statement of the case (SOC) addressing the issue of SMC, only.  However, as the Veteran continued to state in the same correspondence his contentions that the brain hematoma was related to his service-connected bilateral knee disabilities, the November 2010 statement may be construed as a timely NOD with the issue of brain hematoma with fluid.  A statement of the case (SOC) has not been issued addressing service connection for brain hematoma with fluid.  Under Manlicon v. West, 12 Vet. App. 238 (1999), in such a case the Board must instruct the RO that the matter remains pending in appellate status, and requires further action.  It is noteworthy that this matter is not before the Board at this time, and will only be before the Board if the appellant files a timely substantive appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Issue a SOC on the issue of entitlement to service connection for brain hematoma with fluid.  The issue should not be certified to the Board unless a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


